DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 USC § 112(f)
Based on the newly added limitations of Claim 30 (renumbered as Claim 28) on page 12, the Claim recites the limitations, “means for determining that a second block . . . ; means for determining one or more blocks . . . ; means for determining that at least one block . . . ; means for performing an ATMVP operation . . . .” The limitations have been interpreted to cover the corresponding structure described in the Specification that achieves the claimed functions, and equivalents thereof. Based on a review of the Specification, the above mentioned limitations correspond to the structural features of the video coding device executing special processes as seen in Figs. 1, 3-4, 7-8, 17A-18B, and 19, and paragraphs [0130]-[0131], [0195]-[0196], and [0262].
Allowable Subject Matter
Claims 1-7, 9-21, and 23-30 (renumbered as 1-28) are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record (Xu, US 2019/0246128 A1; Misra, US 2019/0379914 A1; Li, US 2016/0219298 A1; He, US 2017/0289566 A1) fails to anticipate or fairly suggest the amended limitations in conjunction with the remaining claim limitations of amended independent Claims 1, 15, and 29-30 (renumbered as 1, 14, and 27-28). The amended limitations are described in at least, for example, Figs. 7-8, 17A-18B, and 19, and paragraphs [0130]-[0131], [0195]-[0196], and [0262] of the Applicant’s Specification as originally filed.
Dependent Claims 2-7, 9-14, 16-21, and 23-28 (renumbered as 2-13 and 15-26) are allowed by virtue of their dependencies to the above allowable Claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M WALSH/Examiner, Art Unit 2482                                                                                                                                                                                                        


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482